Citation Nr: 1000913	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-11 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
dislocation of left ring finger.  

2.  Entitlement to service connection for residuals of injury 
to right ring finger.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for bilateral visual 
impairment.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for post-traumatic 
stress disorder.  

7.  Entitlement to service connection for memory loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 
2001.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
September 1978 to August 2001.  

2.	On December 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant in September 2008 informed 
VA he was withdrawing his appeal, in December 2009 his 
authorized representative forwarded that request to the 
Board, the Veteran has withdrawn this appeal and, hence, 
there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Michael Martin
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


